PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/446,348
Filing Date: 19 Jun 2019
Appellant(s): IVANOV et al.



__________________
John Pessetto
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06-30-21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that “[T]he fact that a SRAM cell can be changed to a ROM cell does not change what Meynants claims.  Meynants claims an SRAM memory, not a ROM”, Appeal Br. Page 7.  This argument is not persuasive.  When Meynants’ SRAM is changed to a ROM, memory 67 (changed to a ROM) is a non-volatile memory.  SRAM is an example that can be used for Meyanants memory 67, see ¶0024 or ¶0080.  It was known that data is maintained in ROM when the applied power is disconnected.  Therefore, one skilled in the art would have motivated to use ROM for RAM or SRAM for the purpose of maintaining data when power is disconnected. 
	Appellant further argues that “it is irrelevant that SRAM cell be changed to a ROM cell, Appeal Br. Pages 7 and 8.  However, Chang et al.’s ROM cell has the same topology and characteristics as the SRAM cell, ¶0010.  Therefore, replacing Meynants’ SRAM cell with Chang et al.’s ROM cell will not change the basic operation of Meyanants’s memory 67, but further ensure data is maintained when power is cutoff.  Therefore, one skilled in the art would have motivated to use Chang et al. ROM cell for Meynants’ SRAM for the purpose of ensuring data is maintained when power is cutoff.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUAN TRA/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:

/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842     
                                                                                                                                                                                                   /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.